--------------------------------------------------------------------------------

EXHIBIT 10.8
FOURTH LIMITED WAIVER AND AGREEMENT
This Fourth Limited Waiver and Agreement dated as of August 8, 2014, (this
"Waiver"), is entered into by CAL DIVE INTERNATIONAL, INC., a Delaware
corporation (the "Borrower"), the Subsidiaries of the Borrower party hereto, the
lenders party to the Credit Agreement described below, and ABC FUNDING, LLC, a
Delaware limited liability company, as Administrative Agent (in such capacity,
the "Administrative Agent").
INTRODUCTION
A.            Reference is made to the Amended and Restated Credit Agreement
dated as of May 9, 2014 (as modified from time to time, the "Credit Agreement"),
among the Borrower, the lenders from time to time party thereto (collectively,
the "Lenders" and individually, a "Lender") and the Administrative Agent.
B.            Section 7.11(a) of the Credit Agreement requires that the Borrower
not permit the Consolidated Fixed Charge Coverage Ratio to be less than 1.00 to
1.00 during the fiscal quarter ending June 30, 2014 (the "FCCR Covenant"), and
the Borrower has informed the Administrative Agent and the Lenders that it is
not in compliance with the FCCR Covenant for the fiscal quarter ending June 30,
2014 (the "FCCR Covenant Default").
C.            Section 7.11(c) of the Credit Agreement requires that the Borrower
not permit the Consolidated Secured Leverage Ratio to be greater than 5.25 to
1.00 during the fiscal quarter ending June 30, 2014 (the "Leverage Covenant"),
and the Borrower has informed the Administrative Agent and the Lenders that it
is not in compliance with the Leverage Covenant for the fiscal quarter ending
June 30, 2014 (the "Leverage Covenant Default").
D.            Section 7.11(d) of the Credit Agreement requires that the Borrower
not permit Consolidated EBITDA for the four fiscal quarter period ending June
30, 2014 to be less than $30,000,000 (the "EBITDA Requirement"), and the
Borrower has informed the Administrative Agent and the Lenders that it is not in
compliance with the EBITDA Requirement for the four fiscal quarter period ending
June 30, 2014 (the "EBITDA Requirement Default").
E.            Section 7.20 of the Credit Agreement prohibits the Borrower from
directly or indirectly, requesting Revolving Credit Loans (as defined in the
First Lien Credit Agreement) if the Borrower is not in compliance with the
financial covenants set forth in Section 7.11 of the Credit Agreement (the
"Revolving Borrowing Requirement"), and the Borrower has informed the
Administrative Agent and the Lenders that it may borrow one or more Revolving
Credit Loans (as defined in the First Lien Credit Agreement) pursuant to the
First Lien Credit Agreement on or before the Limited Waiver Expiration Date (as
defined below) such that, after giving effect to such Credit Extension (as
defined in the First Lien Credit Agreement), the aggregate Outstanding Amount
(as defined in the First Lien Credit Agreement) of all Revolving Credit Loans
(as defined in the First Lien Credit Agreement), Swing Line Loans (as defined in
the First Lien Credit Agreement) and L/C Obligations (as defined in the First
Lien Credit Agreement) does not exceed $107,940,000 (the "Subject Revolving
Borrowings").

--------------------------------------------------------------------------------

F.            Each of the FCCR Covenant Default, the Leverage Covenant Default
and the EBITDA Requirement Default constitutes an Event of Default under Section
8.01(b) of the Credit Agreement (collectively, the "Financial Covenant
Defaults").
G.            The Borrower has informed the Administrative Agent and the Lenders
that it is not in compliance with the covenants set forth in Section 7.11(a),
Section 7.11(b) and Section 7.11(c) of the First Lien Credit Agreement for the
fiscal quarter ending June 30, 2014 (collectively, the "First Lien Defaults"). 
The First Lien Defaults constitute Events of Default under Section 8.01(e) of
the Credit Agreement (the "Cross-Defaults", and together with the Financial
Covenant Defaults, the "Subject Defaults").
H.            In connection with the foregoing, the Borrower has requested, and
the Lenders have agreed, subject to the terms and conditions of this Waiver, to
waive the Subject Defaults and the Revolving Borrowing Requirement with respect
to the Subject Revolving Borrowings, in each case, until September 30, 2014 (as
such date may be adjusted pursuant to Section 2(h) below, the "Limited Waiver
Expiration Date").
THEREFORE, in connection with the foregoing and for other good and valuable
consideration, the Borrower, the Lenders, and the Administrative Agent hereby
agree as follows:
Section 1.                          Definitions; References.
 
(a)            Unless otherwise defined in this Waiver, each term used in this
Waiver that is defined in the Credit Agreement has the meaning assigned to such
term in the Credit Agreement
 
(b)            As used herein, the following terms have the following meanings:
 
(i)            "Calendar Week" means the calendar week beginning each Monday.
 
(ii)            "Cash Balance" means, on any Business Day, (i) the collected
balance of total cash held by the Borrower and its Subsidiaries in Domestic
Accounts or Foreign Accounts, as the case may be, including only those deposited
funds that have cleared bank processing, less (ii) outstanding payments with
respect to such Domestic Accounts or Foreign Accounts, as the case may be, in
each case, made by check, debit and wire that have been sent to the payee but
not yet cleared bank processing.
 
(iii)            "Cash Flow Forecast" means the cash flow forecast delivered on
July 23, 2014 by the Borrower to the Administrative Agent and the Lenders.
 
(iv)            "Cash Inflows" means, for any given Calendar Week, the amount of
domestic and international cash collections of the Loan Parties for such
Calendar Week.
 
(v)            "Cash Outflows" means, for any given Calendar Week, the amount of
domestic and international cash payments of the Loan Parties for such Calendar
Week.
 
(vi)            "Domestic Accounts" means all deposit, securities and other
accounts of the Borrower and its Subsidiaries that are held in the United
States.

--------------------------------------------------------------------------------

 
(vii)            "Domestic Cash Outflows" means, for any given Calendar Week,
the aggregate amount of cash payments of the Loan Parties made (i) in respect of
domestic operations or (ii) for the benefit of the Mexico operations of the Loan
Parties' Subsidiaries, in each case, for such Calendar Week.
 
(viii)            "Foreign Accounts" means all deposit, securities and other
accounts of the Borrower and its Subsidiaries that are not held in the United
States.
 
(ix)            "Required Borrowing Certificate" means, with respect to any
Request for Credit Extension (as defined in the First Lien Credit Agreement), a
certificate in the form attached as Exhibit A to the First Lien Waiver, duly
executed by a Responsible Officer of the Borrower, certifying that such
Responsible Officer reasonably believes that the aggregate Cash Balance on
deposit in the Domestic Accounts at the end of the Calendar Week in which such
Credit Extension (as defined in the First Lien Credit Agreement) is made will
not exceed $5,000,000, after giving effect to (a) the requested Credit Extension
(as defined in the First Lien Credit Agreement) and (b) all Cash Inflows and
Cash Outflows reflected in the Cash Flow Forecast for such Calendar Week.
 
Section 2.                          Waiver & Agreements.
 
(a)            The Lenders hereby waive the Subject Defaults and the Revolving
Borrowing Requirement with respect to the Subject Revolving Borrowings; PROVIDED
THAT SUCH WAIVER OF THE SUBJECT DEFAULTS AND REVOLVING BORROWING REQUIREMENT
SHALL AUTOMATICALLY EXPIRE AT 5:00 P.M. EASTERN TIME ON THE LIMITED WAIVER
EXPIRATION DATE.  On and after the Limited Waiver Expiration Date, the Subject
Defaults shall constitute Events of Default under the Credit Agreement unless
and until the Required Lenders, in their sole discretion, enter into a permanent
waiver of the Subject Defaults.  This waiver is limited to the extent described
herein and shall not be construed to be a waiver of any other terms, provisions,
covenants, warranties or agreements contained in the Credit Agreement or any of
the Loan Documents or a waiver of any Default or Event of Default that may have
occurred or may hereafter occur (other than the foregoing waiver of the Subject
Defaults until the Limited Waiver Expiration Date).  Without limiting the
foregoing, failure to observe or perform any agreement contained in Section
7.11(a), Section 7.11(c), Section 7.11(d) or Section 7.20 of the Credit
Agreement shall constitute a Default and Event of Default. The Administrative
Agent and the Lenders reserve the right to exercise any rights and remedies
available to them in connection with (a) any present or future defaults under
the Credit Agreement or any other provision of any Loan Document other than the
Subject Defaults, and (b) the Subject Defaults after the Limited Waiver
Expiration Date.
 
(b)            The Administrative Agent, the Lenders and the Borrower hereby
agree that from and including the date of this Waiver and through and including
the Limited Waiver Expiration Date, (i) the Borrower shall not be entitled to,
and shall not, request any Credit Extension (as defined in the First Lien Credit
Agreement) (A) if, after giving effect to such Credit Extension, the aggregate
Outstanding Amount (as defined in the First Lien Credit Agreement) of all
Revolving Credit Loans (as defined in the First Lien Credit Agreement), Swing
Line Loans (as defined in the First Lien Credit Agreement) and L/C Obligations
(as defined in the First Lien Credit Agreement) would exceed $107,940,000 on or
before August 30, 2014 (and thereafter, the amount of the Revolving Credit
Facility (as defined in the First Lien Credit Agreement)) and (B) unless the
Borrower has delivered to the Administrative Agent a copy of the Required
Borrowing Certificate delivered to the First Lien Administrative Agent, (ii) all
interest on the principal amount of all Obligations outstanding under the Credit
Agreement shall, in each case, accrue at the Default Rate and (iii) no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans.

--------------------------------------------------------------------------------

 
(c)            From and after the date immediately following the Limited Waiver
Expiration Date, (i) the Borrower hereby acknowledges and agrees, that, pursuant
to Section 2.06(b)(i) of the Credit Agreement, all interest on the principal
amount of all Obligations outstanding under the Credit Agreement shall accrue at
the Default Rate while any of the Subject Defaults exist and (ii) the Required
Lenders hereby declare in accordance with Section 2.02(c) of the Credit
Agreement, and the Borrower hereby acknowledges and agrees, that no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans while any of
the Subject Defaults exist.
 
(d)            The Borrower hereby agrees that it will not permit the aggregate
actual Domestic Cash Outflows of the Loan Parties to exceed:
 
(i)            during the Calendar Week ending August 10, 2014, 120% of the
Domestic Cash Outflows set forth on the Cash Flow Forecast for such Calendar
Week plus $5,300,000, which represents the one week favorable spending variance
reported to the Lenders for the week ended August 3, 2014 (the "$5.3 million
Favorable Spending Variance");
 
(ii)            during the two Calendar Week period ending August 17, 2014, 120%
of the aggregate Domestic Cash Outflows set forth on the Cash Flow Forecast for
the Calendar Weeks ending August 10, 2014 and August 17, 2014, plus the $5.3
million Favorable Spending Variance;
 
(iii)            during the three Calendar Week period ending August 24, 2014,
115% of the aggregate Domestic Cash Outflows set forth on the Cash Flow Forecast
for the Calendar Weeks ending August 10, 2014, August 17, 2014 and August 24,
2014, plus the $5.3 million Favorable Spending Variance;
 
(iv)            during the four Calendar Week period ending August 31, 2014,
115% of the aggregate Domestic Cash Outflows set forth on the Cash Flow Forecast
for the Calendar Weeks ending August 10, 2014, August 17, 2014, August 24, 2014
and August 31, 2014, plus the $5.3 million Favorable Spending Variance;
 
(v)            during the five Calendar Week period ending September 7, 2014,
115% of the aggregate Domestic Cash Outflows set forth on the Cash Flow Forecast
for the Calendar Weeks ending August 10, 2014, August 17, 2014, August 24, 2014,
August 31, 2014 and September 7, 2014, plus the $5.3 million Favorable Spending
Variance;
 
(vi)            during the six Calendar Week period ending September 14, 2014,
115% of the aggregate Domestic Cash Outflows set forth on the Cash Flow Forecast
for the Calendar Weeks ending August 10, 2014, August 17, 2014, August 24, 2014,
August 31, 2014, September 7, 2014 and September 14, 2014, plus the $5.3 million
Favorable Spending Variance;

--------------------------------------------------------------------------------

 
(vii)            during the seven Calendar Week period ending September 21,
2014, 115% of the aggregate Domestic Cash Outflows set forth on the Cash Flow
Forecast for the Calendar Weeks ending August 10, 2014, August 17, 2014, August
24, 2014, August 31, 2014, September 7, 2014, September 14, 2014 and September
21, 2014, plus the $5.3 million Favorable Spending Variance; and
 
(viii)            during the eight Calendar Week period ending September 28,
2014, 115% of the aggregate Domestic Cash Outflows set forth on the Cash Flow
Forecast for the Calendar Weeks ending August 10, 2014, August 17, 2014, August
24, 2014, August 31, 2014, September 7, 2014, September 14, 2014, September 21,
2014 and September 28, 2014, plus the $5.3 million Favorable Spending Variance.
 
(e)            On Tuesday of each Calendar Week, beginning on August 12, 2014
and continuing through the Limited Waiver Expiration Date, the Borrower shall
provide to the Administrative Agent and the Lenders (i) a variance analysis of
actual Domestic Cash Outflows from the date of this Waiver through and including
the immediately preceding Monday versus the Domestic Cash Outflows set forth in
the Cash Flow Forecast for such period demonstrating compliance with Section
2(d) above, and (ii) a comparison of actual Cash Inflows and actual Cash
Outflows for the immediately preceding Calendar Week versus the Cash Inflows and
Cash Outflows set forth in the Cash Flow Forecast for such Calendar Week.
 
(f)            On Friday of each Calendar Week, beginning on August 8, 2014 and
continuing through the Limited Waiver Expiration Date, the Borrower shall
provide to the Administrative Agent and the Lenders a cash flow forecast for the
thirteen week period beginning on the following Monday, which cash flow forecast
shall be in a form substantially similar to the Cash Flow Forecast.
 
(g)            (i) If, at the end of any two consecutive Business Days, the
aggregate Cash Balance in the Domestic Accounts exceeds $3,000,000 on each of
such Business Days, then on the next Business Day, the Borrower shall be
permitted to prepay (or cause to be prepaid) Revolving Credit Loans (as defined
in the First Lien Credit Agreement), Swing Line Loans  (as defined in the First
Lien Credit Agreement) or Cash Collateralize (as defined in the First Lien
Credit Agreement) the L/C Obligations (as defined in the First Lien Credit
Agreement), or any combination of the foregoing, in an aggregate amount equal to
such excess, which prepayment amount shall not be a reduction in commitment but
may be reborrowed.  (ii) If, at the end of any Business Day, the aggregate Cash
Balance in the Foreign Accounts exceeds $2,000,000, then on the next Business
Day, the Borrower shall cause such excess to be transferred to one or more
Domestic Accounts of a Loan Party.  At the request of the Administrative Agent,
the Borrower shall provide evidence reasonably satisfactory to the
Administrative Agent of its compliance with this Section 2(g).  Any prepayment
permitted pursuant to this Section 2(g) shall not be accompanied by a permanent
reduction of the Revolving Credit Facility.

--------------------------------------------------------------------------------

 
(h)            On or before August 27, 2014 (the "Required Commitment Letter
Date"), the Borrower shall deliver to the First Lien Administrative Agent a
commitment letter or letters duly executed by one or more institutions
satisfactory to the First Lien Administrative Agent and the Required Lenders (as
defined in the First Lien Credit Agreement) in their sole discretion and
otherwise in form and substance satisfactory to the First Lien Administrative
Agent and the Required Lenders (as defined in the First Lien Credit Agreement)
in their sole discretion (collectively, the "Commitment Letter"), which
Commitment Letter shall commit such financial institutions to, on or before
September 30, 2014, either (i) provide one or more credit facilities that will
cause (A) termination of the Aggregate Commitments (as defined in the First Lien
Credit Agreement), (B) payment in full (at par) of all Obligations (as defined
in the First Lien Credit Agreement) (other than contingent indemnification
Obligations (as defined in the First Lien Credit Agreement) and any Obligations
(as defined in the First Lien Credit Agreement) under any Secured Cash
Management Agreement (as defined in the First Lien Credit Agreement) or Secured
Hedge Agreement (as defined in the First Lien Credit Agreement) which are not
then due and payable), (C) expiration, termination or cash collateralization (in
a manner satisfactory to the L/C Issuer (as defined in the First Lien Credit
Agreement) in its sole discretion) of all Letters of Credit (as defined in the
First Lien Credit Agreement), and (D) termination of the Loan Documents (as
defined in the First Lien Credit Agreement); or (ii) (A) purchase (at par) all
of the Lenders' (as defined in the First Lien Credit Agreement) rights and
obligations in their respective capacities as Lenders (as defined in the First
Lien Credit Agreement) under the First Lien Credit Agreement and any other
documents or instruments delivered pursuant thereto (including, without
limitation, all such rights and obligations in respect of the Revolving Credit
Facility (as defined in the First Lien Credit Agreement) and the Letters of
Credit (as defined in the First Lien Credit Agreement) and the Swing Line Loans
(as defined in the First Lien Credit Agreement) included in such Revolving
Credit Facility (as defined in the First Lien Credit Agreement)), pursuant to
documentation in form and substance satisfactory to the First Lien
Administrative Agent and the Required Lenders (as defined in the First Lien
Credit Agreement) in their sole discretion, including by cash collateralizing
(in a manner satisfactory to the L/C Issuer (as defined in the First Lien Credit
Agreement) in its sole discretion) or replacing all Letters of Credit (as
defined in the First Lien Credit Agreement) outstanding on such date, and (B)
replace Bank of America, in its capacities as First Lien Administrative Agent,
Swing Line Lender (as defined in the First Lien Credit Agreement) and L/C Issuer
(as defined in the First Lien Credit Agreement) under the First Lien Credit
Agreement, pursuant to documentation in form and substance satisfactory to Bank
of America in its sole discretion (the consummation the items described in
either of the foregoing clauses (i) or (ii) being referred to herein as the
"Total Payoff").  If the Borrower fails to (i) deliver to the First Lien
Administrative Agent the Commitment Letter required by this Section 2(h) on or
before the Required Commitment Letter Date, or (ii) or fails to comply with the
requirements set forth in clause (ii) of the second sentence of Section 2(h) of
the First Lien Waiver, then from and after the Required Payment Deadline (as
defined in the First Lien Waiver), the Limited Waiver Expiration Date shall
automatically be September 2, 2014 instead of September 30, 2014.  Further, the
Borrower hereby agrees that it shall not deliver a Commitment Letter that
requires the payment of commitment or analogous fees in excess of $1,000,000 as
consideration for the commitment thereunder.
 
(i)            In consideration for the Lenders entering into this Waiver, the
Borrower shall pay to the Administrative Agent (for the pro rata benefit of the
Lenders), a fee equal to $2,000,000, which fee shall be (A) fully earned on the
date of this Waiver, (B) payable on the Limited Waiver Expiration Date and (C)
non-refundable for any reason whatsoever; provided, however, that: (1) if the
Borrower delivers to the First Lien Administrative Agent the Commitment Letter
required by Section 2(h) (as determined by the First Lien Administrative Agent)
on or before the Required Commitment Letter Date, and the First Lien
Administrative Agent reduces the fee payable under Section 2(i) of the First
Lien Waiver by $750,000, such fee shall be reduced by $1,200,000, and (2) if the
Total Payoff is consummated on or before September 30, 2014, and the First Lien
Administrative Agent reduces the fee payable under Section 2(i) of the First
Lien Waiver by $500,000, such fee shall be reduced by $800,000.

--------------------------------------------------------------------------------

 
(j)            Unless prohibited by applicable law (or contrary to duties
imposed thereunder) or the Loan Parties' material Contractual Obligations as in
effect on the date of Waiver, before entering into discussions with any Person
regarding the provision of any financing or the granting of any Lien, in either
case, that would be superior to the Obligations or the Liens securing the
Obligations and junior or pari passu with the First Lien Obligations or the
Liens securing the First Lien Obligations, the Borrower agrees that it will
first discuss its interest in obtaining such financing and/or granting of Liens
with the Administrative Agent and the Lenders and offer the Lenders the
opportunity to provide such financing.  The Loan Parties hereby represent that,
as of the date of this Waiver, they are not party to any material Contractual
Obligations that would prohibit them from complying with the foregoing sentence.
 
(k)            The parties hereto agree that the "Limited Waiver Expiration
Date" under and as defined in that certain Limited Waiver and Agreement dated as
of July 28, 2014 among the Borrower, the Subsidiary Guarantors, the
Administrative Agent and the Lenders party thereto, shall be deemed to be the
date of this Waiver.
 
(l)            The Borrower agrees to (i) pay the fees and expenses of counsel
and the financial advisors to the Administrative Agent in connection with this
Waiver and the other Loan Documents (including a retainer for the estimated fees
and expenses of such counsel) immediately upon request, and (ii) pay the fees
and expenses of counsel and the financial advisors to the Administrative Agent
in connection with this Waiver and the other Loan Documents (including the
estimated fees and expenses of such counsel and financial advisors through and
including September 30, 2014 (or such other date as may be agreed by the
Administrative Agent)) on or before 5:00 p.m. Eastern Time September 2, 2014.
 
(m)            The Borrower acknowledges and agrees that all accrued and unpaid
interest on the Loans is due to the Lenders pursuant to Section 2.06(c) of the
Credit Agreement and will be paid on August 29, 2014.
 
The Borrower's failure to satisfy any of the obligations set forth in Sections
2(d), (e), (f), (g), (i), (j), (l), (m), or the last sentence of Section 2(h)
shall constitute an immediate Event of Default.


Section 3.                          Representations and Warranties.  The
Borrower represents and warrants that (a) the execution, delivery, and
performance of this Waiver by each Loan Party are within the corporate or
equivalent power and authority of such Loan Party and have been duly authorized
by all necessary corporate or other organizational action, (b) this Waiver and
the Credit Agreement constitute legal, valid, and binding obligations of each
Loan Party that is a party hereto or thereto, enforceable against such Loan
Party in accordance with their terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws of general applicability affecting the enforcement of creditors'
rights and the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or law); (c)
after giving effect to this Waiver and the First Lien Waiver (as defined below),
the representations and warranties of the Borrower and each other Loan Party
contained in the Credit Agreement and in each Loan Document are true and correct
in all material respects as of the date of this Waiver, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they were true and correct in all material respects as of such
earlier date; (d)  after giving effect to this Waiver and the First Lien Waiver,
no Default or Event of Default exists under the Loan Documents; (e) the Liens
under the Security Documents are valid and subsisting and secure the
Obligations; and (f) as of the date of this Waiver, the Outstanding Amount of
the (i) Tranche A Term Loans is $20,000,000 and (ii) Tranche B Term Loans is
$80,000,000.

--------------------------------------------------------------------------------

 
Section 4.                          Effect on Loan Documents.  Except as
expressly modified hereby, the Credit Agreement and all other Loan Documents
remain in full force and effect as originally executed.  Except as expressly
provided in Section 2(a) hereof, nothing herein shall act as a waiver of any of
the Administrative Agent's or any Lender's rights under the Loan Documents,
including the waiver of any Default or Event of Default, however denominated. 
The Borrower acknowledges and agrees that this Waiver shall in no manner impair
or affect the validity or enforceability of the Credit Agreement.  This Waiver
is a Loan Document for the purposes of the provisions of the other Loan
Documents.  Without limiting the foregoing, any breach of representations,
warranties, and covenants under this Waiver may be a Default or Event of Default
under the other Loan Documents.
 
Section 5.                          Effectiveness.  This Waiver shall become
effective upon the satisfaction of the following conditions:
 
(a)            the Administrative Agent (or its counsel) shall have received
counterparts hereof duly executed and delivered by a duly authorized officer of
the Borrower, each Subsidiary Guarantor, and by the Required Lenders; and
 
(b)            the Administrative Agent (or its counsel) shall have received a
waiver (the "First Lien Waiver"), dated as of the date hereof, executed and
delivered by the appropriate parties under the First Lien Credit Agreement,
which waiver (i) waives (through and including the Limited Waiver Expiration
Date) any default or event of default under Section 8.01(b) of the First Lien
Credit Agreement resulting from the Borrower's failure to comply with Section
7.11(a), Section 7.11(b) and Section 7.11(c) of the First Lien Credit Agreement,
(ii) waives (through and including the Limited Waiver Expiration Date) any
default or event of default under Section 8.01(e) of the First Lien Credit
Agreement resulting from the existence of the FCCR Covenant Default, the
Leverage Covenant Default and the EBITDA Requirement Default, and (iii) is
otherwise in form and substance satisfactory to the Administrative Agent; and
 
(c)            the Borrower shall have paid the fees and expenses of counsel to
the Administrative Agent in connection with this Waiver and the other Loan
Documents (including the estimated fees and expenses of such counsel through and
including August 8, 2014).
 
Section 6.                          Reaffirmation of Subsidiary Guaranty and
Security Documents.  By its signature hereto, each Subsidiary Guarantor
represents and warrants that (a) such Subsidiary Guarantor has no defense to the
enforcement of the Subsidiary Guaranty, and that according to its terms the
Subsidiary Guaranty will continue in full force and effect to guaranty the
Borrower's obligations under the Credit Agreement and the other amounts
described in the Subsidiary Guaranty following the execution of this Waiver and
(b) the Liens created under the Security Documents to which such Subsidiary
Guarantor is a party are valid and subsisting and will continue in full force
and effect to secure the Borrower's obligations under the Credit Agreement and
the other amounts described in such Security Documents following the execution
of this Waiver.

--------------------------------------------------------------------------------

 
Section 7.                          Governing Law.  THIS WAIVER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
Section 8.                          Miscellaneous.  The miscellaneous provisions
set forth in Article X of the Credit Agreement apply to this Waiver.  This
Waiver may be signed in any number of counterparts, each of which shall be an
original, and may be executed and delivered electronically or by telecopier.
 
Section 9.                          ENTIRE AGREEMENT.  THIS WAIVER AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
 
Section 10.                      No Actions, Claims, Etc.  As of the date
hereof, each Loan Party acknowledges and confirms that it has no knowledge of
any actions, causes of action, claims, demands, damages or liabilities of
whatever kind or nature, in law or in equity, against the Administrative Agent,
the Lenders or the Administrative Agent's or any Lender's respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.
 
Section 11.                     General Release.  In consideration of the
Administrative Agent's and the Lenders' willingness to enter into this Waiver,
each Loan Party hereby releases and forever discharges the Administrative Agent,
the Lenders and each of the Administrative Agent's and each Lender's respective
predecessors, successors, assigns, officers, managers, directors, employees,
agents, attorneys, representatives and affiliates (all of the above,
collectively, the "Lender Group"), from any and all claims, counterclaims,
demands, damages, debts, suits, liabilities, actions and causes of action of any
nature whatsoever, including, without limitation, all claims, demands and causes
of action for contribution and indemnity, whether arising at law or in equity,
whether known or unknown, whether liability be direct or indirect, liquidated or
unliquidated, whether absolute or contingent, foreseen or unforeseen, and
whether or not heretofore asserted (all of the above, collectively, "Claims")
that existed, arose or occurred at any time from the beginning of the world to
the date of execution of this Waiver, which any Loan Party may have or claim to
have against any of the Lender Group in any way related to or connected with the
Loan Documents and the transactions contemplated thereby.
 
Section 12.                     Further Assurances.  The Borrower agrees
promptly to take such action, upon the request of any Lender or the
Administrative Agent, as is necessary to carry out the intent of this Waiver.
 
* * * *



--------------------------------------------------------------------------------

 
EXECUTED as of the first date above written.


CAL DIVE INTERNATIONAL, INC.
 
 
By:
/s/ Lisa M. Buchanan
Name:
Lisa M. Buchanan
Title:
Executive Vice President, General Counsel and Secretary
 
 
 
 
CAL DIVE OFFSHORE CONTRACTORS, INC., a Delaware corporation
AFFILIATED MARINE CONTRACTORS, INC., a Delaware corporation
FLEET PIPELINE SERVICES, INC., a Delaware corporation
GULF OFFSHORE CONSTRUCTION, INC., a Delaware corporation
CDI RENEWABLES, LLC, a Delaware limited liability company
 
 
By:
/s/ Lisa M. Buchanan
Name:
Lisa M. Buchanan
Title:
Vice President, General Counsel and Secretary

 
 
Signature Page to Second Lien Limited Waiver and Agreement


--------------------------------------------------------------------------------

 
ABC FUNDING, LLC,
as Administrative Agent
 
 
Summit Partners Credit Advisors, L.P.
Its: Manager
 
 
By:
/s/ James Freeland
Name:
James Freeland
Title:
Authorized Signatory
 
 
SUMMIT PARTNERS CREDIT FUND, L.P.,
as a Lender
 
 
By:
Summit Partners Credit GP, L.P.
Its:
General Partner
 
 
By:
/s/ James Freeland
Name:
James Freeland
Title:
Authorized Signatory
 
 
SUMMIT PARTNERS CREDIT FUND A-1, L.P.,
as a Lender
 
 
By:
Summit Partners Credit A-1 GP, L.P.
Its:
General Partner
 
 
By:
/s/ James Freeland
Name:
James Freeland
Title:
Authorized Signatory
 

 
Signature Page to Second Lien Limited Waiver and Agreement


--------------------------------------------------------------------------------

 
SUMMIT PARTNERS CREDIT FUND A-2, L.P.,
as a Lender
 
 
By:
Summit Partners Credit A-2 GP, L.P.
Its:
General Partner
 
 
By:
/s/ James Freeland
Name:
James Freeland
Title:
Authorized Signatory
 
 
SUMMIT INVESTORS I (UK), L.P.,
as a Lender
 
 
By:
Summit Investors Management, LLC
Its:
General Partner
 
 
By:
/s/ James Freeland
Name:
James Freeland
Title:
Authorized Signatory
 
 
SUMMIT INVESTORS I, LLC,
as a Lender
 
 
By:
Summit Investors Management, LLC
Its:
Manager
 
 
By:
/s/ James Freeland
Name:
James Freeland
Title:
Authorized Signatory
 
 
SUMMIT PARTNERS CREDIT OFFSHORE INTERMEDIATE FUND, L.P.,
as a Lender
 
 
By:
Summit Partners Credit GP, L.P.
Its:
General Partner
 
 
By:
/s/ James Freeland
Name:
James Freeland
Title:
Authorized Signatory

 
Signature Page to Second Lien Limited Waiver and Agreement

--------------------------------------------------------------------------------

 
TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, as a Lender
 
By:
/s/ Jason Strife
Name:
Jason Strife
Title:
Director
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
 
By:
/s/ Tamar Scoville
Name:
Tamar Scoville
Title:
Vice President
 
 
 




Signature Page to Second Lien Limited Waiver and Agreement

--------------------------------------------------------------------------------